                                                                                                        ejaffe@hnrklaw.com

                                                                        May 3, 2021
                                                          This request is granted. The initial pretrial conference scheduled for
                                                          May 10, 2021 at 11:30 a.m is adjourned sine die. By separate order,
                                                          the Court will refer this case to Judge Wang for a settlement conference.
    VIA ECF                                               The parties shall submit a joint letter updating the Court on the status of
                                                          settlement by August 4, 2021 or upon completion of the settlement
    Honorable John P. Cronan                              conference.
    United States District Court
    Southern District of New York
                                                          SO ORDERED.
    500 Pearl Street                                                                     ___________________________
    New York, New York 10007                              Date: May 4, 2021        JOHN P. CRONAN
                                                                New York, New York United States District Judge
    Re:      S.M. obo J.S. v. New York City Dep’t of Educ.,
             20 Civ. 8361 (JPC)

Dear Judge Cronan,

         This firm represents Defendant New York City Department of Education in the above-
referenced matter, wherein Plaintiffs seek attorneys’ fees and related costs following an administrative
hearing under the Individuals with Disabilities Education Act (“IDEA”), 20 U.S.C. § 1400, et seq. For
the reasons that follow, I write on behalf of all parties to jointly and respectfully request that the Court
(i) adjourn the initial conference, currently scheduled for 11:00 a.m. on May 10, 2021, sine die, and
(ii) refer the parties to the designated Magistrate Judge in this action, Magistrate Judge Ona T. Wang,
for a settlement conference.1 The parties also agree to a settlement conference before Your Honor.
This is the parties’ third request to adjourn the initial conference.

        The parties have engaged in extensive settlement discussions over the prior months, however,
a gap remains since the parties’ last offers. As such, a settlement conference will assist the parties in
resolving the action without further court intervention and expense of continued litigation, including
motion practice.

        Accordingly, the parties respectfully request (i) an adjournment of the initial conference,
currently scheduled for 11:00 a.m. on May 10, 2021, sine die, and (ii) a referral to the designated
Magistrate Judge in this action, Magistrate Judge Ona T. Wang, for a settlement conference. We thank
the Court for its time and consideration of this request.

                                                                        Respectfully submitted,

                                                                        /s/

                                                                        Evan F. Jaffe


cc:        Justin Coretti, Esq. (VIA ECF)
           Attorneys for Plaintiffs

1
    Defense counsel is unavailable on May 17, June 17-18, and 21-24, 2021.
